           Case 1:20-cv-01091-LGS Document 39 Filed 03/22/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 EVERLIDYZ BAEZ,                                              :
                                              Plaintiff,      :    20 Civ. 1091 (LGS)
                                                              :
                            -against-                         :         ORDER
                                                              :
 UNITED STATES OF AMERICA et al.,                             :
                                              Defendants. :
 ------------------------------------------------------------ X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the Complaint in this case was filed against the United States Veterans’

Administration Hospital in Manhattan (“VA Hospital”) and non-government Defendants New

York University Langone Medical Center and Drs. Barie Salmon, Aaron Hultgren, Gordon Wu,

Hassan Mohamed and Carly Ennis, P.A. (“Non-Government Defendants”). Subject matter

jurisdiction was predicated on Plaintiff’s claims against the VA Hospital under the Federal Tort

Claims Act, 28 U.S.C. §§ 1346 and 2674 et seq., and the state-law claims against the Non-

Government Defendants were subject to the Court’s supplemental jurisdiction.

        WHEREAS, Plaintiff’s original Complaint was only against the VA Hospital (Dkt. No.

1), and Plaintiff’s First Amended Complaint added claims against the Non-Government

Defendants (Dkt. No. 14). The parties represent that the Non-Government Defendants were

originally defendants in a similar action in the Supreme Court of New York for New York

County, index number 805036/2020 (Dkt. No. 38). Although the Non-Government Defendants

characterize their case as “remove[d]” to this Court, they did not file a notice of removal per 28

U.S.C. § 1446(a).

        WHEREAS, Plaintiff’s claims against the VA Hospital were settled on February 22, 2021

(Dkt. No. 36), removing supplemental jurisdiction.
         Case 1:20-cv-01091-LGS Document 39 Filed 03/22/21 Page 2 of 2




       WHEREAS, Plaintiff and the Non-Government Defendants request the remaining state-

law claims be remanded to state court. The Court is without authority to remand those claims, as

they were not removed to this Court from the Supreme Court in New York County. See 28

U.S.C. §§ 1441(c), 1447; Vanbrocklen v. Gov’t Emps. Ins. Co., No. 8 Civ. 254, 2010 WL

3338931, at *1 (N.D.N.Y. Aug. 24, 2010) (“As to [plaintiff’s] state-law claims, however, the

court is without authority to ‘remand’ them as requested since they were not removed to this

court from the Supreme Court in Rensselaer County.”); Saca v. Dav-El Rsrv. Sys., Inc., 600 F.

Supp. 2d 483, 484 n.2 (E.D.N.Y. 2009) (“The Court cannot ‘remand’ claims to state court where

the matter was not removed from state court pursuant to 28 U.S.C. § 1446.”).

       WHEREAS, if “the district court has dismissed all claims over which it has original

jurisdiction,” 28 U.S.C. § 1367(c), “the district court may then undertake the discretionary

inquiry of whether to exercise supplemental jurisdiction.” Catzin v. Thank You & Good Luck

Corp., 899 F.3d 77, 85 (2d Cir. 2018). “[A] district court should not decline to exercise

supplemental jurisdiction unless it also determines that doing so would not promote . . .

economy, convenience, fairness, and comity.” Id. (quoting Jones v. Ford Motor Credit Co., 358

F.3d 205, 214 (2d Cir. 2004)). It is hereby

       ORDERED that by March 25, 2021, the parties shall submit a joint letter per the

Individual Rules stating their respective positions on whether the Court should exercise

supplemental jurisdiction as to Plaintiff’s claims against the Non-Government Defendants.

Dated: March 22, 2021
       New York, New York
